

116 S3371 IS: Bad Landlord Database Act of 2020
U.S. Senate
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3371IN THE SENATE OF THE UNITED STATESMarch 2, 2020Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to create a database of owners of properties receiving tenant-based assistance, and for other purposes.1.Short titleThis Act may be cited as the Bad Landlord Database Act of 2020.2.Oversight of landlord compliance with housing quality standardsSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by adding at the end the following:(ee)Housing choice voucher landlord database(1)EstablishmentNot later than 1 year after the date of enactment of this subsection, the Secretary shall, in cooperation with all public housing agencies, create a database of owners of properties receiving tenant-based assistance, which shall include—(A)a comprehensive list of all properties owned by each owner that are receiving or have previously received tenant-based assistance;(B)for each property listed under subparagraph (A), the identity of any private individual or entity that has the legal right to lease or sublease dwelling units within the property;(C)a comprehensive list of all actions taken by the Secretary and any public housing agency against an owner for violations of the terms of a housing assistance payments contract related to the property or of the housing quality standards established under subsection (o)(8)(B); and(D)a comprehensive list of all previous or ongoing litigation related to the programs authorized under subsection (o) between the owner and any public housing agency.(2)Public disclosures(A)In generalThe Secretary shall maintain and make available to the public a list, using information from the database established under paragraph (1), of all owners of properties receiving tenant-based assistance, which shall include—(i)the identity of any private individual or entity that has the legal right to lease or sublease dwelling units within each property;(ii)all actions described to in paragraph (1)(C); and(iii)all litigation described in paragraph (1)(D).(B)PrivacyAny information made available under subparagraph (A)—(i)shall be made available in a manner that protects the privacy of current and former tenants of the properties; and(ii)shall not include, and where appropriate shall redact, the addresses of the properties and dwelling units owned by the owners or other personally identifiable information of tenants.(3)PenaltyAny property owner who knowingly provides misleading or inconsistent information to the Secretary or public housing agencies, or to units of general local government or other entities approved by the Secretary to conduct inspections under subsection (o)(11), relating to the database established under paragraph (1) with the intent to undermine transparency or avoid sanction, shall be guilty of a violation of section 1012 of title 18, United States Code, and shall be prohibited thereafter from being awarded any contract by the Federal Government.(4)Inspector General(A)InvestigationsThe Inspector General of the Department of Housing and Urban Development may investigate any suspected or alleged effort by an owner to circumvent the data collection needs identified by the Secretary to carry out this subsection by providing misleading or inconsistent information.(B)ReportNot later than 2 years after the date of enactment of this subsection, the Inspector General of the Department of Housing and Urban Development shall issue a report documenting obstacles to maintaining consistent records within the database established under paragraph (1), including—(i)deficiencies in information submissions by owners;(ii)inconsistent documentation by public housing agencies; and(iii)legal restructuring or renaming of ownership entities by owners with the intent to evade transparency.(5)Audits and assessmentsNot later than 2 years after the date of enactment of this subsection, the Secretary shall—(A)audit the performance of public housing agencies with the requirements under this subsection; and(B)update the section 8 management assessment program of the Department of Housing and Urban Development to consider compliance with the requirements under this subsection..